Title: Jonathan Elliot to James Madison, 19 August 1830
From: Elliot, Jonathan
To: Madison, James


                        
                            
                                D. Sr.
                            
                            
                                
                                    City of Washington
                                
                                19th. Aug. 1830
                            
                        
                         
                        Your friendly favor of the 7th. ult was duly recd. In the compilation of the work on the Constitution I am
                            fully sensible of the imperfection of many of the materials, and the barrenness of the field at this remote period, since
                            the question of adoption was agitated; but you will perceive I have been reluctantly obliged to embody matter, evidently
                            written with a "bias" I have strong reason to suspect Mr Martin, and you have confirmed my suspicions of this "bias"—
                            Judge Yeates is also very questionable as you intimate— but as I found them, I have given them, to the world; with all
                            their imperfections on their heads—  on the responsibility of the individual writers. Politicians are constantly asking
                            copies of both— and until your more authentic work appears, I believe the public possess no other disclosures of the
                            Debates in General Convention.
                        From so exalted and venerated a friend, it is the highest source of gratification to receive your approbation
                            of the illustrative selections, on the Constitution, Contained in the 4th volume. I hope they
                            may prove of utility in aiding those who search to expound our inestimable Constitution.
                        Whenever it should meet the views of yourself, or your family, I should be glad to give $2 or $3000 for your
                            manuscript debates to publish, or in proportion for a larger quantity of manuscript, connected with your useful labours.
                            It is probably superfluous to add, that there is now more than ever, the most intense anxiety to procure yr. work on the
                            Constitution. Come when it will, it will come, like the refreshing dew, and dispel the mists, that the selfish or
                            interested, are endeavouring, by nullifying doctrines, to obscure the Constitution. But as I have heard yr. desire in relation to
                            the disposition of that M.S. perhaps I ought not to mention it.
                        In May 1818, some Numbers of the Federalist received corrections, by your hand,
                            for an edition by Mr Gideon of this City: a Copyright has been taken by him for that edition
                            & corrections. I am now very desirous to produce an edition with a few corrections from yr. pen, when an
                            opportunity offers— uniform with the 4 vols. on the Constitution just published, which cannot with Mr Gideon’s monopoly be done, without you favor me with a glance at the work for my edition to give it
                            confidence and currency. May I hope for such a favor? I design to stereotype in a durable way that valuable Commentary.
                            Very truly & very sincerely yrs.
                        
                        
                            
                                Jonathan Elliot
                            
                        
                    